52 F.3d 244
Bankr. L. Rep.  P 76,466In re SCOTTSDALE MEDICAL PAVILION, Debtor.Scottsdale Medical Pavilion, Appellant,v.Mutual Benefit Life Ins. Co. In Rehabilitation, Appellee.
No. 93-17165.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 14, 1995.Decided April 10, 1995.

Betty J. Cather, Seefeldt, Sparks and Neal, Tucson, AZ, for appellant.
John P. Arnold, Snell & Wilmer, Tucson, AZ, for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Perris, Russell, and Volinn Bankruptcy Judges, Presiding.
Before:  CHOY, NORRIS, and FERNANDEZ, Circuit Judges.

ORDER

1
Scottsdale Medical Pavilion appeals the order of the Bankruptcy Appellate Panel which upheld an order of the bankruptcy court sequestering $15,605, which had been collected as rent before the bankruptcy proceedings started.  The bankruptcy court ruled that the money was cash collateral subject to Mutual Benefit Life Insurance Company's security interest in an assignment of rents from Scottsdale, which was given as part of a deed of trust.


2
We have carefully reviewed the record, the law, and the BAP's excellent opinion.  We affirm for the reasons set forth in the BAP's opinion, which we adopt as our own.  See In re Scottsdale Medical Pavilion, 159 B.R. 295 (9th Cir.  BAP 1993).


3
AFFIRMED.